 

Exhibit 10.1

 

 

 

 

 

 

AMENDMENT AND RESTATEMENT AGREEMENT

 

dated 23 October 2014

 

between

 

GULFMARK REDERI AS
as Borrower

 

provided by

 

The Financial Institutions
listed in Schedule 1
as Lenders

 

with

 

DNB BANK ASA
as Arranger

 

and

 

DNB BANK ASA 
as Agent 





 

 

 

relating to a NOK 600,000,000
senior secured revolving credit facility agreement originally dated 27 December
2012

 

 


--------------------------------------------------------------------------------

 

 

TABLE OF CONTENT

 

 

 

1

DEFINITIONS AND INTERPRETATION

3

     

2

CONDITIONS PRECEDENT

4

     

3

REPRESENTATIONS

4

     

4

AMENDMENT AND RESTATEMENT

4

     

5

FEES, COSTS AND EXPENSES

5

     

6

MISCELLANEOUS

5

 

 

 

 

 

SCHEDULES:

 

SCHEDULE 1:

THE LENDERS

   

SCHEDULE 2:

CONDITIONS PRECEDENT

   

SCHEDULE 3:

FORM OF AMENDED AND RESTATED FACILITY AGREEMENT

   

SCHEDULE 4:

FORM OF AMENDED AND RESTATED INSURANCE ASSIGNMENT

   

SCHEDULE 5:

FORM OF AMENDED AND RESTATED EARNINGS ACCOUNT PLEDGE

 

 
2

--------------------------------------------------------------------------------

 

 
THIS AMENDMENT AND RESTATEMENT AGREEMENT is dated 23 October 2014 and made
between:

 

(1)

GULFMARK REDERI AS (the “Borrower”);

 

(2)

DNB BANK ASA, as mandated lead arranger (in such capacity, the “Arranger”);

 

(3)

THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Existing
Parties) as lenders (the “Lenders”);

 

(4)

DNB BANK ASA as facility agent (in such capacity, the “Agent”);

 

 

 

BACKGROUND:

 

(A)

The Borrower, the Arranger, the Lenders, and the Agent have entered into a
senior secured revolving facility agreement originally dated 27 December 2012
(the “Original Facility Agreement”), pursuant to which the Lenders have agreed
to make available to the Borrower (as defined in the Original Facility
Agreement) a revolving credit facility in the original aggregate principal
amount of NOK 600,000,000, subject to the terms and conditions of the Original
Facility Agreement.

 

(B)

The Parties have agreed to certain changes and amendments, among other things,
changes to the financial covenants and replacement of Vessels under the Original
Facility Agreement.

 

(C)

This Agreement sets out the terms and conditions upon which the Original
Facility Agreement is to be amended and restated for the purposes referred to in
paragraph (B) above with effect from the Effective Date (as defined below).

 

 

 

IT IS AGREED as follows:

 

1

DEFINITIONS AND INTERPRETATION

 

a)

In this Agreement:

 

“Agreement” means this amendment and restatement agreement, including its
Schedules.

 

“Amended and Restated Facility Agreement” means the agreement evidencing the
terms upon which the facility granted pursuant to the Original Facility
Agreement as amended by this Agreement will be provided on and from the
Effective Date, the form of which is set out in Schedule 3 (Form of Amended and
Restated Facility Agreement).

 

“Effective Date” means the date on which the Agent gives the notification
referred to in Clause 2 (Conditions precedent) or such other date as the Company
and the Agent may agree.

 

“Parties” means the parties to this Agreement (and a “Party” means any of them).

 

 
3

--------------------------------------------------------------------------------

 

 

b)

Unless expressly defined in this Agreement (including its recitals) or a
contrary intention appears, capitalised terms defined in the form of the Amended
and Restated Facility Agreement attached hereto as Schedule 3 (Form of Amended
and Restated Facility Agreement) have the same meaning in this Agreement
(whether or not the Effective Date shall have occurred).

 

c)

The principles of construction set out in the form of the Amended and Restated
Facility Agreement attached hereto as Schedule 3 (Form of Amended and Restated
Facility Agreement) shall have the same effect as if set out in this Agreement.

 

d)

In accordance with the terms of the Original Facility Agreement, each Party
designates each of this Agreement and the Amended and Restated Facilities
Agreement as a Finance Document.

 

2

CONDITIONS PRECEDENT

 

The provisions of Clause 4 (Amendment and restatement) shall take effect only if
the Agent has received all the documents and other evidence listed in Schedule 2
(Conditions precedent), each in form and substance satisfactory to it. The Agent
shall notify the Company and the Lenders in writing promptly upon being so
satisfied.

 

3

REPRESENTATIONS

 

a)

The Borrower makes the representations and warranties set out in Clause 18
(Representations) of the Amended and Restated Facility Agreement:

 

 

(i)

on the date of this Agreement (whether or not the Effective Date shall then have
occurred); and

 

 

(ii)

on the Effective Date,

 

b)

The Borrower acknowledges that the Finance Parties have entered into this
Agreement in full reliance on the representations and warranties made by it
pursuant to paragraph a) above.

 

4

AMENDMENT AND RESTATEMENT

 

4.1

Amendment and restatement – Original Facility Agreement

 

With effect from the Effective Date, the Original Facility Agreement shall be
amended and restated in its entirety, so that the rights and obligations of the
Parties shall, on and from the Effective Date, be governed by and construed in
accordance with the provisions of the Amended and Restated Facility Agreement,
and from and after the Effective Date, the Amended and Restated Facility
Agreement shall replace, and be substituted in its entirety for, the Original
Facility Agreement.

 

4.2

Amendment and Restatement – Security Documents

 

With effect from the Effective date, the Assignment of Insurances and the
Earnings Account Pledge shall be amended and restated in the form as set out in
Schedule 4 and Schedule 5 hereto, respectively, and shall continue in full force
and effect in these forms.

 

 
4

--------------------------------------------------------------------------------

 

 

4.3

Continuing obligations

 

The Borrower:

 

a)

acknowledges and agrees to the amendment and restatement of the Original
Facility Agreement as contemplated by this Agreement; and

 

b)

with effect from the date of this Agreement and the Effective Date, confirms
that any guarantee and security granted by it under a Finance Document will
continue in full force and effect and extend to the liabilities and obligations
of the Borrower to the Finance Parties under the Finance Documents as amended by
this Agreement.

 

5

FEES, COSTS AND EXPENSES

 

5.1

Flat fee

 

On the date of this Agreement, however not later than the Effective Date, or if
relevant, upon cancellation of the Facility, the Borrower shall pay to the Agent
for further distribution to the Lenders a non – refundable flat fee in the
amount of 0.50% (zero point fifty per cent) of the Commitment.

 

5.2

Transaction costs and expenses

 

The Borrower shall reimburse the Agent and the other Finance Parties for the
amount of all costs and expenses (including VAT and legal fees) reasonably
incurred by the Agent and the other Finance Parties in connection with the
negotiation, preparation and execution of this Agreement and any other documents
referred to in this Agreement, including any Finance Document and the completion
of the transactions contemplated in this Agreement.

 

6

MISCELLANEOUS

 

6.1

Incorporation of terms

 

The provisions of Clause 28 (Notices) and Clause 31 (Governing law and
enforcement) of the Amended and Restated Facility Agreement shall be
incorporated into this Agreement as if set out in full in this Agreement and as
if references in those clauses to “this Agreement” are references to this
Agreement.

 

6.2

Counterparts

 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

* * *

 

 
5

--------------------------------------------------------------------------------

 

 

SCHEDULE 1
THE PARTIES


 

 

 

Part I: The Borrower

 

 

Name of Borrower

Address

 

Registration number

Gulfmark Rederi AS

Strandgata 5, 4307 Sandnes, Norway

 

979 212 658

     

 

 

 

 

Part II: The Lenders

 

 

Name of Lenders

Address

 

Registration number

DNB Bank ASA

Solheimsgaten 7C, 5058 Bergen, Norway

 

988 081 264

     

 

 
6

--------------------------------------------------------------------------------

 

 

SCHEDULE 2
CONDITIONS PRECEDENT

 

 

 

1

COPORATE AUTHORISATIONS

 

In respect of the Borrower:

 

a)

Certificate of Incorporation (firmaattest);

 

b)

Articles of Association (vedtekter);

 

c)

A copy of a resolution of the board of directors (and/or, as appropriate, the
holders of the issued shares or limited liability company interests) of each
Obligor:

 

 

(i)

approving the terms of, and the transactions contemplated by this Agreement and
resolving that it executes this Agreement;

 

 

(ii)

authorising a specified person or persons to execute this Agreement on its
behalf; and

 

 

(iii)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with this Agreement and the other Finance Documents.

 

d)

A power of attorney (if applicable)

 

In respect of the Parent Guarantor (if applicable):

 

 

a)

Certificate of Incorporation;

 

 

b)

Certificate of Good standing;

 

 

c)

Secretary’s Certificate;

 

 

d)

Articles of Association/Memorandum and Articles of Association

 

Resolutions passed at a board meeting, or by a unanimous written consent of the
board, of the Parent Guarantor evidencing the approval of the terms of, and the
transactions contemplated by, the Finance Documents to which it is a party; and
the authorisation of its appropriate officer or officers or other
representatives to execute the Finance Documents and any other documents
necessary for the transactions contemplated by the Finance Documents to which it
is a party, on its behalf;

 

2

Finance Documents

 

a)

A copy of this Agreement, duly signed by all the Parties.

 

b)

The Mortgage and new declaration of pledge in relation to North Cyrus (the “New
Vessel”);

 

 
7

--------------------------------------------------------------------------------

 

 

c)

Allonges to the existing Mortgages with increases in the mortgage amount from
NOK 720,000,000 to NOK 780,000,000;

 

d)

Notices of Assignments of Insurances and the insurers’ acknowledgement thereof
(if applicable) in relation to the New Vessel;

 

e)

Confirmation of acceptance from the Company to the Agent’s letter in respect of
effective annual interest referred to in paragraph b) of Clause 12.1
(Calculation of interest) of the Amended and Restated Facility Agreement.

 

 

 

3

THE NEW VESSEL

 

 

a)

Evidence (by way of transcript of registry) that the New Vessel is registered in
the name of the Borrower in the Norwegian Ordinary Ship Registry or other
acceptable registry (as applicable), that the Mortgage have been, or will be
within the Effective Date, executed and recorded with its intended first
priority against the New Vessel, and that no other encumbrances, maritime liens,
mortgages or debts whatsoever are registered against the New Vessel save for the
first priority mortgage registered over the New Vessel.

 

 

b)

An updated class certificate related to the New Vessel from the classification
society, confirming that the New Vessel is classed with the highest class in
accordance with Clause 22.1.2 (Classification and repairs), free of extensions
and overdue recommendations;

 

 

c)

Copies of insurance policies/cover notes documenting that insurance cover has
been taken out in respect of the New Vessel in accordance with Clause 22.1.1
(Insurance), and evidencing that the Agent’s (on behalf of the Finance Parties)
Security Interest in the insurance policies have been noted in accordance with
the relevant notices as required under the Assignment of Insurances;

 

 

d)

Copy of commercial management agreement for the New Vessel;

 

 

e)

Copy of technical management agreement for the New Vessel;

 

 

f)

The New Vessel’s current SMC;

 

 

g)

The relevant Technical Manager(s)’ current DOC;

 

 

h)

The ISPS certificates for each Vessel;

 

 

i)

Evidence of the Fleet Market Value based on valuations not older than 6 months.

 

 

 

4

Other documents and evidence

 

a)

Evidence that all fees referred to in Clause 5 of this Agreement and CL 12
(Fees) of the Amended and Restated Facility Agreement , costs and expenses, as
are payable on or prior to the Effective Date, have or will be paid on its due
date.

 

 
8

--------------------------------------------------------------------------------

 

 

b)

Latest consolidated financial statements of the Borrower and the Parent
Guarantor.

 

c)

A Compliance Certificate confirming that the Borrower is in compliance with the
financial covenants as set out in Clause 20 (Financial covenants) of the Amended
and Restated Facility Agreement.

 

d)

A copy of any other agreements, Authorisations (including confirmation that the
relevant competition approvals have been granted) or other document, opinion or
assurance which the Agent considers to be necessary or desirable (if it has
notified the Company accordingly at least two (2) Business Days prior to the
Effective Date) in connection with the entry into and performance of the
transactions contemplated by this Agreement or for the validity and
enforceability of any Finance Document.

 

 

 

5

Legal opinions

 

a)

A legal opinion of Advokatfirmaet Thommessen AS, legal advisers to the Arrangers
in Norway, as to Norwegian law, substantially in the form distributed to the
Arrangers prior to signing this Agreement.

 

b)

A legal opinion as regards laws of the State of Delaware issued by Norton Rose
Fulbright.

 

 
9

--------------------------------------------------------------------------------

 

 

SCHEDULE 3
FORM OF AMENDED AND RESTATED FACILITY AGREEMENT

 

 

 

 

 

 

 

 

 

 

[Separate document]

 

 
10

--------------------------------------------------------------------------------

 

 

SCHEDULE 4
FORM OF AMENDED AND RESTATED ASSIGNMENT OF INSURANCES

 

 

 

 

 

 

 

 

 

 

[Separate document]

 

 
11

--------------------------------------------------------------------------------

 

 

SCHEDULE 5
FORM OF AMENDED AND RESTATED EARNINGS ACCOUNT PLEDGE

 

 

 

 

 

 

 

 

 

 

[Separate document]

 

 
12

--------------------------------------------------------------------------------

 

 

SIGNATORIES:

 

The Borrower:

 

Gulfmark Rederi AS

 

 

 

By:  /s/ Quintin V. Kneen                      

 

Name:  Quintin V. Kneen

 

Title:    Director

 

 

 

The Lenders:

DNB Bank ASA

 

 

 

By:  /s/ Thomas Nordell                        

 

Name:   Thomas Nordell

 

Title:     Senior Vice President

 

 

 

The Arranger: 

 

DNB Bank ASA

 

 

 

By:  /s/ Thomas Nordell                        

 

Name:   Thomas Nordell

 

Title:     Senior Vice President

 

 

 

The Agent:

 

DNB Bank ASA

 

 

 

By:  /s/ Thomas Nordell                        

 

Name:   Thomas Nordell

 

Title:     Senior Vice President

 

 

The content of this Amendment and Restatement Agreement is duly acknowledged and
agreed, and capitalized terms used herein have the meaning set forth therefor in
the Amended and Restated Facility Agreement. Furthermore the undersigned
confirms as Parent Guarantor that the Parent Guarantee, and any other Finance
Document to which the undersigned is a party, shall remain in full force and
effect.

 

Guarantor:

GulfMark Offshore, Inc.


By:      /s/ Quintin V. Kneen                                      

Name:       Quintin V. Kneen
Title:         President

 

 

13